              Case 2:19-cv-01469-RSM Document 35 Filed 12/16/20 Page 1 of 3




 1
 2
 3
 4
                                  UNITED STATES DISTRICT COURT
 5                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 6
 7
     WALTER SOLOMON,                                    Case No. C19-1469RSM
 8
                    Plaintiff,                          ORDER GRANTING MOTION TO
 9                                                      DISMISS FOR FAILURE TO PROSECUTE
10                       v.

11   C R BARD INCORPORATED, BARD
     PERIPHERAL VASCULAR
12   INCORPORATED,
13
                    Defendants.
14
            This matter comes before the Court on Defendants’ Motion to Dismiss for Failure to
15
16   Prosecute, Dkt. #30. Plaintiff Walter Solomon has failed to file a timely response to this

17   Motion or otherwise communicate with the Court since it was filed three months ago.
18
            Following remand of this case to the District Court for the Western District of
19
     Washington, on February 13, 2020, the Court entered a Minute Order Setting Trial Date and
20
     Related Dates. Dkt. #22. This set the discovery cut-off as September 14, 2020.
21
22          Defendants have been unable to depose Plaintiff despite months of communications with

23   Plaintiff’s former counsel. See Dkt. #31-1 at 2. Deposition was actually set for July 22, 2020,
24
     and Plaintiff did not show. See id. at 15. It appears Plaintiff’s former counsel was unable to
25
     contact Plaintiff. See id. at 14. On July 23, 2020, Plaintiff’s counsel withdrew from the case,
26
27   and the Court issued a Minute Order directing Plaintiff to secure new counsel by September 4 or

28



     ORDER GRANTING MOTION TO DISMISS FOR FAILURE TO PROSECUTE - 1
              Case 2:19-cv-01469-RSM Document 35 Filed 12/16/20 Page 2 of 3




     proceed pro se. See Dkts. #28 and #29.         Defendants have since served Plaintiff with new
 1
 2   discovery requests which have gone unanswered. See Dkt. #31- at 19.

 3          Unable to proceed, Defendants filed the instant Motion. On October 13, 2020, the Court
 4
     stated in a Minute Order on October 13 the following:
 5
                    Defendants’ motion to dismiss, docket no. 30, is RENOTED to
 6                  December 11, 2020. Plaintiff is ADVISED that a response to
 7                  defendants’ motion to dismiss is due by December 7, 2020. In the
                    absence of a timely response, the Court will conclude that plaintiff
 8                  is no longer interested in pursuing this lawsuit and that the case
                    should be dismissed.
 9
10   Dkt. #33 at 1. The Court has received no word from Plaintiff.

11          Rule 37 of the Federal Rules of Civil Procedure allows a court to impose sanctions
12   where a party “fails, after being served with proper notice, to appear for that person’s
13
     deposition.” Fed. R. Civ. P. 37(d)(1)(A). The available sanctions include “dismissing the action
14
     or proceeding in whole or in part.” Fed. R. Civ. P. 37(b)(2)(A)(v), (d)(3).
15
16          Rule 41(b) of the Federal Rules of Civil Procedure also allows for dismissal, providing

17   that a defendant may move to dismiss an action where a plaintiff fails to prosecute his or her
18
     case or where a plaintiff fails to comply with a court order. See Fed. R. Civ. P. 41(b).
19
            Dismissal is a harsh penalty, imposed only in extreme circumstances. Malone v. United
20
     States Postal Service, 833 F.2d 128, 130 (9th Cir. 1987). Where a court considers dismissal as a
21
22   remedy for failure to prosecute, the court is to consider: “(1) the public’s interest in expeditious

23   resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
24
     defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
25
     availability of less drastic sanctions.” Thompson v. Hous. Auth. of City of Los Angeles, 782
26
27   F.2d 829, 831 (9th Cir. 1986).

28



     ORDER GRANTING MOTION TO DISMISS FOR FAILURE TO PROSECUTE - 2
              Case 2:19-cv-01469-RSM Document 35 Filed 12/16/20 Page 3 of 3




            Defendants argue that Plaintiff’s continued unavailability impairs their ability to
 1
 2   construct their defense, that “less drastic sanctions, while available, are not appropriate in light

 3   of the unanswered Requests and Plaintiff’s continued silence,” and that “the above deficiencies
 4
     are sufficient grounds for dismissal of this action.” Dkt. #31 at 5 (citing, inter alia, Sigliano v.
 5
     Mendoza, 642 F.2d 309, 310 (9th Cir. 1981)).
 6
 7          The Court agrees. Plaintiff’s deposition was critical to this medical device product

 8   liability action where he alleges physical injury. Plaintiff’s failure to respond to discovery
 9   requests has clearly prejudiced Defendants.           Most importantly, Plaintiff’s failure to
10
     communicate with his former counsel, and subsequent failure to respond to this Motion or to
11
     communicate with the Court has led to the conclusion that he is no longer interested in pursuing
12
13   this lawsuit. This case cannot be resolved without the participation of Plaintiff, and the Court is

14   convinced that no lesser sanction would be appropriate.
15          Having considered the applicable briefing submitted by the parties and the entire record,
16
     the Court hereby finds and ORDERS that Defendants’ Motion to Dismiss for Failure to
17
     Prosecute, Dkt. #30, is GRANTED. This case is DISMISSED. Defendants may, if they
18
19   choose, file a separate motion for attorney’s fees setting forth the legal basis for such fees, and

20   are to include a declaration with factual support for the hourly rate and number of hours
21
     requested. Such Motion may be filed no later than 30 days from the date of this Order.
22
            DATED this 16th day of December, 2020.
23
24
25
26
27
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
28



     ORDER GRANTING MOTION TO DISMISS FOR FAILURE TO PROSECUTE - 3
